Citation Nr: 0936532	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether the creation of an overpayment of additional 
compensation for a dependent under Chapter 11 of title 38, 
United States Code, in the calculated amount of $3,620, was 
valid and proper.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The Veteran had active service from February 1944 to October 
1945, and from February 1951 to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) and 
which found that an overpayment had been created based on an 
adjustment of the Veteran's compensation benefits due to a 
change in his marital and/or dependency status.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By June 1996 rating decision, the RO granted a 20 percent 
disability rating for the Veteran's bilateral defective 
hearing, effective from February 22, 1996; this resulted in a 
combined 30 percent rating for his service-connected 
disabilities, effective from that date.

2.  Received from the Veteran in July 1996 was a Declaration 
of Status of Dependents (VA Form 21-686c) in which he 
reported he had married I.E.M. in July 1951.

3.  In a July 1996 letter, the RO advised the Veteran that 
additional benefits had been included in his compensation for 
his spouse, and that he must tell VA immediately if there 
were any change in the number or status of his dependents.  
He was further advised that failure to promptly tell VA of a 
dependency change would result in an overpayment of his 
benefits, which would have to be repaid by him.




4.  The Veteran obtained a divorce from I.E.M. (a/k/a I.E.J.) 
on May 22, 1998, and on September 16, 2000, he married I.M.W.

5.  The Veteran did not inform VA of his divorce or his 
remarriage until August 2004 - when he responded to the RO's 
request to verify his continued entitlement to additional 
benefits for a dependent spouse.

6.  For the period from May 1998 to September 2000, the 
Veteran received dependency benefits to which he was not 
entitled, because he had not advised VA of his divorce and he 
was not married during that time.  

7.  For the period from September 2000 to September 2004, the 
Veteran received dependency benefits to which he was 
entitled, because during his receipt of those benefits he was 
married, despite not having advised VA of his new wife during 
the period of that running award.  

8.  To the extent an overpayment of dependency benefits was 
established for the period from May 1998 to September 2000 
because during his receipt of those benefits the Veteran was 
not married and he had not advised VA of his divorce, the 
overpayment debt was properly created because the Veteran was 
receiving benefits to which he was not entitled.  

9.  The Veteran was at fault in the creation of an 
overpayment due to his failure to report his divorce from 
I.E.M. in May 1998.


CONCLUSION OF LAW

1.  An overpayment of compensation benefits to the Veteran 
for a dependent spouse was properly created for the period 
from his divorce in May 1998 to his remarriage in September 
2000.  38 U.S.C.A. §§ 1115, 5112(b)(9), 5302 (West 2002); 38 
C.F.R. §§ 1.911(c), 1.962, 3.401(b), 3.501(d)(2) (2009).

2.  An overpayment of compensation benefits to the Veteran 
for a dependent spouse was not properly created for the 
period from his remarriage in September 2000 to the date of 
restoration of this benefit in September 2004.  38 U.S.C.A. 
§§ 1115, 5112(b)(9), 5302 (West 2002); 38 C.F.R. §§ 1.911(c), 
1.962, 3.401(b), 3.501(d)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a). 

The present claim involves Chapter 53 of title 38 of the 
United States Code, which contains the provisions relating to 
debts and waivers of overpayments, and therefore the duty-to-
notify and duty-to-assist provisions of the VCAA do not 
apply.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger 
v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 
U.S.C.A. §§ 5103, 5103A.  In addition, the statute at issue 
in this appeal is not found in Chapter 51, which is the 
chapter which includes the VCAA provisions cited above.  
Thus, because the law as mandated by law, and not the 
evidence, is dispositive of this particular claim, the VCAA 
is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Notwithstanding the fact that the VCAA is not controlling in 
this matter, the Board has reviewed the case for purposes of 
ascertaining that the Veteran has had a fair opportunity to 
present argument and evidence in support of his challenge to 
the validity of the overpayment.  The Board concludes that 
the requirements for the fair development of the appeal have 
been met in this case.


In any case, it is the Board's responsibility to evaluate the 
entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When 
there is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

II.  Factual Background

By June 1996 rating decision, the RO assigned a 20 percent 
disability rating for the Veteran's service-connected 
bilateral defective hearing, effective from February 22, 
1996.  He also had a10 percent service-connected disability 
rating for another condition, so that his combined rating was 
30 percent.

By letter dated in June 1996, the Veteran was advised of the 
June 1996 rating decision, and also advised that he was being 
paid as a single veteran with no dependents.  He was further 
advised that, as a veteran with service-connected 
disabilities rated at a combined evaluation of 30 percent or 
more, he could receive an additional allowance for any 
dependents, including a spouse.  He was advised that if he 
wished to claim a spouse, he needed to complete the enclosed 
VA Form 21-686c, Status of Dependents Questionnaire.

Received from the Veteran in July 1996 was a completed VA 
Form 21-686c, in which he advised that he had been married to 
I.E.M. since July 1951.

In a July 1996 letter, the RO advised the Veteran that, 
effective from July 1996, additional benefits would be 
included for his spouse.  He was also advised that he must 
tell the RO immediately if there was any change in the number 
or status of his dependents.  

In July 2004, the RO sent a letter to the Veteran advising 
him that the compensation he received for his service-
connected disability included an additional amount for his 
spouse, and that he was responsible for reporting any changes 
in the number of his dependents.  He was also advised that, 
to verify his continued entitlement to these additional 
benefits, he had to complete and return the form (Status of 
Dependents Questionnaire) on the reverse side of the letter.

Received from the Veteran in August 2004 was a completed 
Status of Dependents Questionnaire, in which he indicated 
that he had been married to a different person, I..M.W., 
since September 16, 2000.  In September 2004 he submitted 
another VA Form 21-686c, in which he reported that he had 
married I.E.M. in July 1951 and then was divorced from her on 
May 22, 1998.  He reported he had then married I.M.W. on 
September 16, 2000.  He enclosed a copy of a divorce decree, 
showing he and I.E.M. were divorced effective May 22, 1998.  
He also enclosed a copy of a record of marriage between 
himself and I.M.W. on September 16, 2000.

In a February 2005 letter, the RO advised the Veteran that 
his payments were going to be reduced based on evidence 
showing that his marital and/or dependency status had 
changed.  He was advised that his former wife, I.E.M., had 
been removed from his award and that the adjustment resulted 
in an overpayment of benefits to him.  He was advised that he 
would receive a separate letter regarding the overpayment.  

In a February 2005 letter, the Veteran was advised that he 
had been paid $3,620 more than he was entitled to receive, 
and that, since he was receiving VA benefits, the overpayment 
would be withheld from his benefit payments until the amount 
he had been overpaid was recouped.  The withholding was to 
begin in May 2005.  He was advised that he had the right to 
dispute the debt and the right to request a waiver.  

Received from the Veteran in March 2005 was a request for an 
audit of his account, claiming he felt that the rates quoted 
and the subsequent overpayment were in error.  

In April 2005 the RO advised the Veteran that an audit of his 
VA compensation benefits had been conducted.  The RO found 
that the amount paid to the Veteran had been more than he was 
due, and that he had therefore been overpaid for the period 
shown.  He was advised that the award adjustment in February 
2005 had resulted in an overpayment of $3,620.  

In a May 2005 letter, the RO again advised the Veteran that 
his disability compensation award had been amended and that 
he owed money to VA.  He responded in June 2005 that he was 
unable to understand all the letters he had received, and 
requested a detailed audit and explanation of the reasons and 
basis for each period in which he had been overpaid.

In a June 2005 letter, the RO provided a detailed audit and 
explanation for reducing his VA compensation benefits.  He 
was advised that I.E.M. was removed from his award, effective 
June 1, 1998, and that I.M.W. was added to his award, 
effective September 1, 2004.  The RO also indicated that the 
amount of the outstanding debt had been adjusted and 
recalculated as $2,966.

In a statement in support of claim (VA Form 21-4138) received 
from the Veteran that same month, he requested that VA 
recalculate the overpayment amount.  He said he agreed that 
from 1996 to 1998 he had been entitled to a dependency 
allowance (because he was still married then), and that for 
the period 1998 (after his divorce) to 2004 he had been found 
to be obligated to pay an overpayment.  He asserted, however, 
that he had remarried in 2000, and requested whether he could 
"get retro" for being married in the year 2000.  

In a November 2005 letter, the RO advised the Veteran that VA 
was not able to retroactively pay for a dependent spouse back 
to 2000, in effect because he had violated 38 C.F.R. 
§ 3.401(b), which provides that a Veteran has one year in 
which to notify VA of an event that affects dependency 
status.  The Veteran was advised that the RO had not received 
notification of his marriage to I.M.W. until September 2004, 
although the marriage had taken place in September 2000.  

Received from the Veteran in January 2006 was his notice of 
disagreement (NOD), in which he claimed that he disagreed 
with VA's decision and claimed that he was not properly 
advised nor informed as to the nature and effect that spousal 
dependency had on the formulation and determination of his 
disability pay.  

A February 2006 notation by the RO indicated that no waiver 
request had been received from the Veteran, and that his debt 
had been totally recouped from his monthly compensation.

III.  Analysis

The Veteran essentially contends that  part of the 
overpayment in this case (which apparently has since been 
recouped by VA through withholding from his running 
compensation award) was not validly created in this matter.  
He claims that he was entitled to additional compensation for 
his dependent spouse (I.M.W.) effective from September 2000 
(date of his remarriage to I.M.W.), rather than from August 
2004 (date he actually notified VA of that marriage).  See 
NOD, dated in January 2006.  His representative amplifies 
that point, arguing that the Veteran should only be 
responsible for the debt he incurred when he in fact did not 
have a dependent, i.e., from May 1998 to September 2000, 
noting that the fact that "the dependent was not the same 
dependent as the one the VA thought is moot."  See Written 
Brief Presentation, dated in August 2009. 

The preliminary issue of the validity of a debt is a 
threshold determination that must be made in a benefits 
overpayment debt collection matter (although a waiver request 
is not of record herein).  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  The effective date of a reduction of pension or 
compensation by reason of marriage, annulment or divorce on 
or after October 1, 1982, or death of a dependent of a payee, 
shall be the last day of the month in which such marriage, 
annulment, divorce or death occurs.  38 U.S.C.A. § 
5112(b)(2); 38 C.F.R. § 3.501(d)(2).  The effective date of 
payment of benefits for a dependent spouse is the date of 
marriage, if the claim is received within one year, 
otherwise, the date notice is received of the dependent's 
existence.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

Effective from February 22, 1996, the Veteran received 
compensation benefits related to his combined 30 percent 
rating for his service-connected disabilities.  After 
receiving a Declaration of Status of Dependents (VA Form 21-
686c), in which the Veteran reported he had married I.E.M. in 
July 1951, the RO, effective July 1, 1996, granted additional 
compensation benefits to the Veteran for his spouse.  The 
record reflects that in the July 1996 letter, in which the RO 
granted additional benefits for the Veteran's spouse, the 
Veteran was advised that he must tell the RO immediately if 
there was any change in the number or status of his 
dependents.  

The record reflects that the Veteran divorced his spouse, 
I.E.M. on May 22, 1998, and married I.M.W. on September 16, 
2000.  He did not, however, apprise VA of either the divorce 
from I.E.M. or the marriage to I.M.W. until August 2004.  
Thus, he continued to receive benefits for his dependent 
spouse, I.E.M. for 6 years while he was not married to her.  
Although he remarried in September 2000, he did not advise VA 
of this until four years after the fact.  VA was only made 
aware of the termination of the Veteran's first marriage (to 
I.E.M.) and his remarriage (to I.M.W.), after the Veteran was 
requested, in July 2004, to verify his continued entitlement 
to additional benefits for a dependent spouse.  There is no 
evidence to suggest that prior to August 2004 the Veteran 
provided any information to VA regarding his divorce in 1998 
or his remarriage in 2000.  

Because he failed to timely advise VA of his divorce in May 
1998, the Board finds that the Veteran was solely at fault in 
the creation of an overpayment.  We further find that the 
creation of the overpayment cannot be considered to have 
resulted from VA error.  In his NOD, the Veteran stated that 
he had not notified VA of his divorce because he was under a 
court order to continue payments from his military retirement 
pay to his former wife as part of the divorce decree, and 
believed that his continued receipt of dependency benefits 
was appropriate.  Then, when he remarried, he thought an 
update as to his status was not required because he was still 
paying his former wife pursuant  to the court order.  The 
Board respects the sincerity of the Veteran's contention, 
even though he is legally incorrect.  Clearly, an overpayment 
commenced when he was divorced and continued to receive 
additional compensation for a spouse because he did not 
timely advise VA. 

However, in determining whether an overpayment debt has been 
properly created, we must also consider the amount in issue.  
Recognizing that the Veteran failed to follow the strict 
requirements of notification of VA upon changes in his 
dependency status, and mindful that the law would ordinarily 
establish the effective date of commencement of additional 
compensation for a spouse from the date of the Veteran's 
advising VA of his remarriage, the Board also recognizes 
there is no question that the Veteran was in fact married 
during the period in which he continued to receive his 
dependency benefits from September 2000 to September 2004, 
and beyond.  The representative is correct that the law 
governing the payment of such benefits requires that the 
Veteran has a spouse, but does not specify which spouse.  See 
38 U.S.C.A. §§ 1115 (additional compensation for dependents 
payable where an otherwise eligible veteran "has a spouse 
but no child").  The regulations are not clear on this 
point, and it is understandable that the RO attempted to 
properly apply the effective date provisions calling for 
timely notice of marriage from the Veteran when it assigned 
the September 2004 effective date in this case.

In view of the foregoing, we believe a reasonable doubt is 
raised which must be resolved in the Veteran's favor.  
Accordingly, without finding error in the previous action 
taken by the RO, the Board will exercise its discretion to 
find that the evidence is in relative equipoise, and will 
conclude that there is a validly created overpayment in this 
case, but only from May 1998 to September 2000, during which 
time the Veteran was unmarried, and that the overpayment debt 
established from September 2000 to September 2004, during 
which time the Veteran was married and continued to draw 
benefits, was not validly created.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  It will be necessary for the RO to 
recalculate the Veteran's remaining debt (which appears to 
have already been recouped) in implementing this decision.

Because the Veteran has clearly stated that he accepts the 
portion of his overpayment debt which arose from the period 
between his divorce and his remarriage, any issue as to the 
remaining debt is moot, and will be denied.




ORDER

The creation of an overpayment of additional compensation for 
a dependent under Chapter 11 of title 38, United States Code, 
was not properly created for the period from September 2000 
to September 2004; to this extent the appeal is allowed.

The creation of an overpayment of additional compensation for 
a dependent under Chapter 11 of title 38, United States Code, 
was properly created for the period from September 2000 to 
September 2004, and the appellant does not dispute this 
holding; to this extent the appeal is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


